Filed 9/16/13 P. v. McKim CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C070228

                   Plaintiff and Respondent,                                       (Super. Ct. No. 11-2230)

         v.

JASON McKIM,

                   Defendant and Appellant.




         In exchange for a stipulated sentence of 16 years four months, defendant Jason
McKim pleaded no contest to two counts of robbery (Pen. Code, § 211 -- counts 1 & 2),1
one count of vandalism (§ 594 -- count 3) and one count of resisting or obstructing a
peace officer (§ 148, subd. (a)(1) -- count 4). He also admitted a deadly weapon
enhancement as to the second robbery charge (§ 12022, subd. (b)(1)), two prior serious
felony enhancements (§§ 667, subds. (a)(1), (c), (e)(1), 1192.7) and a prior prison term




1        Undesignated statutory references are to the Penal Code.

                                                             1
enhancement (§ 667.5, subd. (b)). Defendant contends the imposition of a one-year term
for the deadly weapon enhancement was unauthorized because it violates the
requirements of section 1170.1. We find the court improperly designated count 1 as the
principal term. This error requires the abstract of judgment be amended.
                                     BACKGROUND
       Because of the nature of the claim on appeal a detailed recitation of the substantive
facts underlying the offenses is not necessary.
       In March 2011, defendant stole money from the cash register drawer at a
pharmacy. Approximately two months later, he went to a sandwich shop and demanded
cash from the store clerk at knife point. After his arrest for robbery, defendant attempted
to escape from the Woodland Police Department. In his escape efforts, he damaged
doors to the building.
       Defendant was charged with two counts of second degree robbery (counts 1 & 2),
one count of vandalism (count 3) and one count of misdemeanor resisting or obstructing a
peace officer (count 4). It was also alleged defendant used a deadly weapon in the
commission of the robbery in count 2. It was further alleged defendant had a prior strike
conviction (§ 667, subd. (a)(1)), a prior serious felony conviction (§ 667, subds. (c),
(e)(1)), and had served two prior prison terms (§ 667.5, subd. (b)).
       The parties agreed to a plea in which defendant admitted committing both
robberies, vandalism, and the deadly weapon enhancement. Defendant also admitted the
prior conviction enhancements and one of the prior prison term enhancements. The
remaining charges were dismissed and defendant agreed to a stipulated sentence of 16
years four months. In accordance with the plea, the trial court sentenced defendant to an
aggregate term of 16 years four months. The sentence was reached as follows: the trial
court designated the robbery in count 1 as the principal term and sentenced defendant to a
term of three years, doubled because of the strike to six years; a one-year (one-third the
midterm) term was imposed on the robbery in count 2, as a subordinate term, doubled to

                                              2
two years because of the strike; one year for the deadly weapon enhancement; an eight-
month term was imposed on count 3 (one-third the midterm) doubled to 16 months due to
the strike; five years for the prior serious felony; and, one year for the prior prison term
enhancement.
                                       DISCUSSION
       Defendant contends the imposition of a full one-year term on the deadly weapon
enhancement was an unauthorized sentence, as it was a specific enhancement attached to
a subordinate term. Accordingly, he argues the court should have imposed one-third the
term for the enhancement, resulting in an aggregate term of 15 years eight months. The
People agree the sentence is unauthorized, but for a different reason. The People contend
the sentence is unauthorized because the trial court incorrectly selected count 1 as the
principal term, not count 2. We agree with the People.
       Section 1170.1 provides generally that if a sentencing court elects to impose
consecutive sentences when a defendant is convicted of multiple offenses, it must impose
an aggregate sentence composed of a principal term and subordinate terms. “The
principal term shall consist of the greatest term of imprisonment imposed by the court for
any of the crimes, including any term imposed for applicable specific enhancements. The
subordinate term for each consecutive offense shall consist of one-third of the middle
term of imprisonment prescribed for each other felony conviction for which a consecutive
term of imprisonment is imposed, and shall include one-third of the term imposed for any
specific enhancements applicable to those subordinate offenses. . . .” (§ 1170.1, subd.
(a).) The term “specific enhancement,” as used in section 1170.1, “means an
enhancement that relates to the circumstances of the crime,” and “includes . . . the
enhancement[ ] provided in Section[ ] . . . 12022 . . . .” (§ 1170.11.)
       Here, the court selected count 1 as the principal term and the remaining counts
were designated as subordinate terms. Despite the fact that the specific weapon
enhancement was attached to a subordinate term the robbery in count 2, the court

                                              3
imposed a full one-year term on that enhancement. This was error. If count 2 was
properly designated as a subordinate term, then the specific enhancement attached to that
count could not have been sentenced as a full term, but rather had to be reduced to one-
third the term, in this case, four months.
       However, on this record, it is clear count 2 was not properly designated as a
subordinate term and count 1 was not properly designated as the principal term.
Structuring aggregate sentencing for multiple convictions is a three-step process. First,
the trial court determines the sentence to be imposed on each of the convictions. Second,
the trial court designates the longest of the sentences imposed in step one as the principal
term, and the shorter sentences as subordinate terms. Third, the trial court calculates the
sentence on each subordinate term as one-third of the middle term prescribed by statute
for each conviction. (People v. Miller (2006) 145 Cal.App.4th 206, 216.) The reduction
of the sentence for the subordinate term does not occur before the court determines the
principal term by selecting the longest of the sentences to be imposed. (Ibid.)
       As to both robbery counts, the court imposed the midterm of three years.
Determination of the principal term requires the court include in its calculation “any term
imposed for applicable specific enhancements.” (§ 1170.1, subd. (a), italics added.)
Accordingly, the sentence for the robbery in count 2, including the term imposed for the
applicable specific deadly weapon enhancement, was four years. Thus, the longest of the
sentences imposed was the sentence on count 2. Since count 2 had the greatest term of
imprisonment, it had to be designated the principal term. This determination is not a
discretionary one, but is mandated by section 1170.1. (See People v. Chagolla (1983)
144 Cal.App.3d 422, 433, fn. 1.)
       Here, the court imposed a lawful sentence, but fashioned it in an unauthorized
manner. (People v. Mustafaa (1994) 22 Cal.App.4th 1305, 1311.) Even when the trial
court has erred, remand is unnecessary except where the record clearly indicates the court
probably would have imposed a more favorable sentence in the absence of error. (People

                                             4
v. Avalos (1984) 37 Cal.3d 216, 233; People v. Murray (1994) 23 Cal.App.4th 1783,
1792-1793.) There is no such indication in this record. The parties agreed to a sentence
of 16 years four months and the record is clear that is the aggregate sentence the court
intended to impose. The only way to properly impose a sentence of 16 years four months
is to designate count 2 as the principal term. With count 2 as the principal term, the full
term for the section 12022 enhancement attaches to that term and the resulting aggregate
sentence for all counts is 16 years four months. We will, however, order the abstract of
judgment corrected to reflect designation of the robbery in count 2 as the principal term.
                                      DISPOSITION
       The judgment is affirmed. The trial court is ordered to prepare an amended
abstract of judgment designating count 2 as the principal term and to forward a certified
copy of the amended abstract of judgment to the Department of Corrections and
Rehabilitation.



                                             NICHOLSON             , Acting P. J.



We concur:



         ROBIE             , J.



         BUTZ             , J.




                                             5